Citation Nr: 0507165	
Decision Date: 03/11/05    Archive Date: 03/21/05

DOCKET NO.  00-00 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel




INTRODUCTION

The veteran served on active duty from May 1968 to May 1970, 
and served on active duty for training (ACDUTRA) that 
commenced on January 8, 1994 and terminated on January 30, 
1994.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  

In April 2001 the veteran testified at a personal hearing 
held at the RO before the undersigned Veterans Law Judge.  A 
transcript of the hearing has been associated with the claims 
file.

The veteran brought an appeal to the United States Court of 
Appeals for Veterans Claims (CAVC) from a June 2001 Board 
decision that, in pertinent part, denied reopening the claim 
of entitlement to service connection for hypertension.  

In July 2002, the CAVC vacated the June 2001 decision 
regarding the claim for hypertension and remanded the case to 
the Board for readjudication and issuance of a new decision.  

In February 2003, the Board reopened the claim and undertook 
additional development on its own pursuant to 38 C.F.R. § 
19.9(a)(2) (2002).  This practice was invalidated in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003) and in September 2003, the Board 
remanded the case to the RO for additional development that 
included issuance of notice mandated by the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The case was recently returned to the Board for 
appellate consideration.


FINDING OF FACT

1.  Hypertension was not shown in active service that ended 
in May 1970 or for many years thereafter.

2.  The probative and competent medical evidence of record 
establishes that the onset of the veteran's hypertension 
cannot satisfactorily be dissociated from ACDUTRA in January 
1994.


CONCLUSION OF LAW

Hypertension was incurred during ACDUTRA.  38 U.S.C.A. 
§§ 101(24), 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.6, 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records from his active service 
from May 1968 to May 1970 are negative for any evidence or 
finding of hypertension.  A report of medical examination 
dated in March 1968 shows blood pressure was 122/76.  A 
service medical record dated in August 1969 shows that his 
blood pressure was 120/70.  A report of medical examination 
dated in April 1970 completed in conjunction with separation 
from active service showed his blood pressure was 120/74.  
The associated report of medical history shows the veteran 
denied that he ever had or then had for high blood pressure.

The National Guard provided medical records showing medical 
examination in February 1975 with no history of high blood 
pressure and a current reading of 120/70.  On examination in 
May 1979 the veteran's blood pressure was 126/88 and in April 
1983 it was 138/75.  The examination in September 1987 showed 
blood pressure was 120/68 and there was no medical history of 
high blood pressure.  Included in the military records was a 
hospital summary from May 1989 for renal colic that had a 
partially legible blood pressure that appeared to be 180/100.  
A military physical examination in May 1991 shows blood 
pressure of 126/82 and no medical history of high blood 
pressure.

Clinical records received from Mobile Family Physicians, P.C, 
dated from November 1991 are on file and show blood pressure 
of 140/90 and 150/80 in treatment records dated in November 
1991 and April 1992, respectively.   

The records for ACDUTRA from January 8, 1994 to January 31, 
1994, contained a DD Form 689 (Individual Sick Slip) dated 
January 27, 1994.  The form shows in the medical officer's 
section the remark that the veteran was to return to the 
clinic the following morning "for BP check."  Medical 
documentation showed that the veteran sustained an injury to 
his left upper extremity while on ACDUTRA in January 1994, 
and the unit commander's entry of the sick slip noted "Hit 
In arm".  Other records noted he sustained injury when a 
trailer tarpaulin was caught by a strong gust of wind thereby 
snapping the straps and buckles.  A buckle hit the veteran's 
arm at high speed thereby resulting in a bruise to his arm.  
There was no additional record reference to blood pressure

Clinical records received from Mobile Family Physicians, P.C, 
show in late February 1994, the assessment included high 
blood pressure after several visits, initially on February 9, 
during which his blood pressure was 160/86, 184/80, and 
148/80.  He was prescribed medication for blood pressure 
control and it was increased in July 1994 after his blood 
pressure was reported to have been quite high when taken at a 
military facility.

A July 14, 1994 medical record from a military medical 
facility shows that blood pressure was reported as 192/109.

The service department medical records showed he received 
treatment for pain in his left shoulder and arm in December 
1994 and that electromyography in October 1995 disclosed that 
the left upper extremity was normal.  There was no reference 
to hypertension in these records.  

A June 1995 military medical examination in the National 
Guard records noted a history of high blood pressure and that 
the veteran was under treatment for it.  

Subsequent to service, a VA medical record dated in November 
1995 showed that the veteran's blood pressure was 218/118. 
The veteran reported numbness of the arm and chest areas. The 
impression was hypertension urgency.

In October 1996, the veteran submitted additional evidence in 
support of his claim of entitlement to service connection for 
hypertension. A letter from his private physician dated in 
August 1996 suggested that he had been treated for high blood 
pressure since February 1994.  It was indicated that the 
treatment was anything other than routine care for his blood 
pressure. A letter from the veteran's private physician dated 
in September 1996 shows that he was noted to have elevated 
blood pressure initially in February 1994, and that he had 
been treated for elevated blood pressure since that time.

VA outpatient treatment records dated from May 1998 to May 
1999 show that the veteran received continued treatment for 
symptoms associated with hypertension. Numerous blood 
pressure readings were obtained during this period.

At the April 2001 hearing the veteran asserted that while at 
sick call in Landstuhl, Germany, during his active duty for 
training it was discovered that he had high blood pressure.  
He recalled that was the first time he had been told that he 
had elevated blood pressure. 

The veteran's statement received with other records in May 
2004 recalled that when he was seen for an arm injury at the 
Landstuhl medical facility the nurse who screened him took 
his blood pressure and told him it was high.  A physician 
took his blood pressure and also said it was high and asked 
him to return the next day.  He recalled that the only record 
he had was the sick slip and that his unit returned to the 
United States the next day.  

A VA examiner in July 2004 stated the veteran's claims file 
was reviewed and noted the veteran stated he bean treatment 
for elevated blood pressure with medication after he returned 
from Germany in 1994.  The diagnosis was essential 
hypertension in suboptimal to fair control at this time.  

The examiner summarized that the veteran claimed he was told 
of elevated blood pressure during service in 1993-1994, that 
he was told he had elevated blood pressure in February 1994 
and started medication in early 1995.  The examiner stated 
that if the veteran's claim of active service was correct, 
then it was likely the essential hypertension was likely a 
continuation of the elevated blood pressure detected around 
1994 when he was on active service in Germany as well as 
after his return during the end of 1994.  


Criteria

The United States will pay compensation to any veteran 
disabled by disease or injury incurred in or aggravated by 
active military service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person's own willful 
misconduct. 38 U.S.C.A. § 1110 (West 2002).

The term "active military, naval, or air service" includes 
active duty, any period of ADT during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in line of duty, and any period of 
inactive duty training during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
line of duty. 38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 
3.6(a) (2004). Regulations define ADT as "[f]ull-time duty in 
the Armed Forces performed by Reserves for training 
purposes." 38 C.F.R. § 3.6(c)(1) (2004). 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2004).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

However, continuous service for 90 days or more during a 
period of war, and post-service development of a presumptive 
disease such as hypertension to a degree of 10 percent within 
one year from the date of termination of such service, 
establishes a rebuttable presumption that the disease was 
incurred in service. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes. 38 C.F.R. § 3.303(b) (2004).  This rule 
does not mean that any manifestation in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity. When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim. 38 C.F.R. § 3.303(b) (2004).  

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2004), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such a condition.  

Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  A lay person is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).

A lay person is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one which a lay person's observations is competent.  See 
Savage, 10 Vet. App. at 495-97.

The CAVC has further determined that chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.


The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis

Preliminary Matter: Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (codified mainly at 38 
C.F.R. § 3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issue of entitlement to service 
connection for hypertension on a de novo basis has been 
properly undertaken.  

The Board is confident in this assessment because the 
evidence as presently constituted is sufficient in 
establishing a full grant of the benefit sought on appeal.  

Therefore, any outstanding development not already conducted 
by VA is without prejudice; hence, any deficiencies in the 
duties to notify and to assist constitute harmless error.

Additional development by the Veterans Benefits 
Administration Appeals Management Center (VBA AMC) would only 
serve to further delay resolution of the claim.  Bernard, 
supra.


Service Connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (observing that, in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify."  (citations omitted)).  

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service injury or disease 
and a current disability.  See Hickson, supra.

The veteran satisfies the first element necessary to prevail 
on a claim of entitlement to service connection for 
hypertension; that is, he has the claimed disorder that has 
been diagnosed on the basis of the evidentiary record.  He 
does satisfy the second and third requirements.  That is, 
there is medical and lay evidence of in-service incurrence of 
the disorder, and a competent medical professional has linked 
the disorder to military service in January 1994.  

The Board will note that the record does not provide any 
basis for service connection under the criteria for direct or 
presumptive service connection based on the veteran's initial 
period of military service that ended in May 1970.  

The veteran has consistently argued that he was told his 
blood pressure was elevated when he sought treatment for an 
arm injury in active training early in 1994.  The record 
clearly shows this occurred and it appears that elevated 
blood pressure was an incidental finding when he was screened 
for treatment.  The military sick slip dated in January 1994 
is competent evidence that corroborates his recollection as a 
medical professional entered the notion for a recheck of the 
veteran's blood pressure.  

There is also no diagnosis of hypertension before he entered 
this period of training and the most recent physical 
examination for military service in May 1991 was pertinently 
unremarkable.  Nor did the private clinicians treating him 
around that time for other disorders or the VA examiner in 
2004 consider blood pressure readings in 1991 and 1992 
evidence of a preexisting hypertension.  The contemporaneous 
records do not show any reference to or concern about the 
veteran's blood pressure.  There was also an extensive 
military medical record that contained several comprehensive 
medical evaluations that were pertinently unremarkable.  

It is generally observed that, with respect to any medical 
conjectures that could be made on his part, the veteran has 
not been shown to possess the medical background required to 
provide such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Lay hypothesizing, particularly in the absence 
of any supporting medical authority, serves no constructive 
purpose and need not be considered.  Hyder v. Derwinski, 
1 Vet. App. 221, 225 (1991).  However simply stating he was 
told he had high blood pressure is simply a recollection of 
events.

In short, the evidentiary record that the VA examiner 
reviewed formed the basis for a favorable opinion.  The 
crucial point is the blood pressure recorded in January 1994 
reports that are not of record, as the record of treatment is 
presumably lost.  

The Board has carefully considered the application of the 
benefit of the doubt rule in this circumstance.  It is 
noteworthy that the veteran did seek medical attention 
approximately a week after he returned from overseas training 
in January 1994.  A chronic hypertension was found and he was 
placed on medication almost immediately.  Thus the veteran 
has hypertension and there is competent or probative medical 
evidence linking the diagnosed disorder to military service. 

The veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance.  Here the benefit of the 
doubt doctrine is applicable since for the reasons indicated 
the preponderance of the evidence is not against the claim of 
entitlement to service connection for hypertension.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for hypertension is 
granted.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


